Citation Nr: 1029167	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

A hearing was held on May 27, 2010, in Winston-Salem, North 
Carolina, before the undersigned Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The merits of the claim for service connection for bilateral pes 
planus will be addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1999 rating decision previously 
considered and denied service connection for bilateral pes 
planus.

2.  The evidence received since the April 1999 rating decision, 
by itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision, which denied service 
connection for bilateral pes planus, is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  The evidence received subsequent to the April 1999 rating 
decision is new and material, and the claim for service 
connection for bilateral pes planus is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim to reopen a 
claim of entitlement to service connection for bilateral pes 
planus because the Board is taking action favorable to the 
Veteran by reopening the claim.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b). Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board observes that an April 1999 rating decision previously 
considered and denied the Veteran's claim of entitlement to 
service connection for bilateral pes planus on the basis that the 
medical evidence of record did not show him to have a current 
disability.  The relevant evidence of record at the time of the 
April 1999 rating decision consisted of the Veteran's service 
treatment records and a September 1998 VA medical examination 
report.  The service treatment records had documented a diagnosis 
of pes planus, but such a disorder was not found on the 
subsequent VA examination.
 
The Veteran did not perfect an appeal of the April 1999 rating 
decision.  In this regard, the Veteran filed a notice of 
disagreement in January 2000, and a statement of the case (SOC) 
was issued later that month.  However, the Veteran did not submit 
a substantive appeal.  Therefore, the April 1999 rating decision 
became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.

In February 2006, the Veteran requested that his claim for 
service connection for bilateral pes planus be reopened.  The 
February 2007 rating decision currently on appeal denied 
reopening the claim.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence. 38 
U.S.C.A. § 5108.  For applications to reopen filed after August 
29, 2001, as was the application to reopen the claim in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence is 
to be presumed unless evidence is inherently incredible or beyond 
competence of witness).

The evidence associated with the claims file subsequent to the 
April 1999 rating decision includes statements from the Veteran 
and his spouse, private medical records dated in February 2006 
and September 2006, VA medical examination reports dated in 
January 2007, and a transcript of a May 2010 hearing before the 
Board.  All of the evidence received since the April 1999 rating 
decision is new in that it was not of record at the time of the 
prior decision.  In addition, the private medical records and the 
January 2007 VA medical examination reports show that the Veteran 
has a current diagnosis of bilateral pes planus.  The private 
medical reports also note the Veteran's reports that his current 
foot symptoms began during military service.  As such, the 
additional evidence does show that he has a current diagnosis, 
which was not demonstrated at the time of the April 1999 rating 
decision.  Therefore, the new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
of entitlement to service connection for bilateral pes planus and 
raises a reasonable possibility of substantiating the Veteran's 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that 
new and material evidence has been presented to reopen the 
Veteran's previously denied claim for service connection for 
bilateral pes planus.  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the Veteran's claim can be addressed. 



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral pes planus is 
reopened, and to this extent only, the appeal is granted.




REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded VA examinations in January 
2007.  In pertinent part, the January 2007 VA bones examiner 
diagnosed the Veteran with bilateral pes planus.  He noted that 
the Veteran had been diagnosed with such a disorder prior to his 
military service, but that it was asymptomatic at the beginning 
of his period of service.  However, the examiner did not discuss 
whether the preexisting disorder was aggravated by the Veteran's 
military service.  

The Veteran's November 1987 enlistment examination does show that 
he was found to have moderate to mild pes planus, but noted that 
he had denied having any symptoms at that time.  He was also 
later treated for symptomatic pes planus in April 1989.  He 
reported at that time that the pain began after Advanced 
Individual Training and Jump School.  As such, there is medical 
evidence of record of pre-existing bilateral pes planus and in-
service symptoms of bilateral pes planus.  The medical evidence 
of record also shows that the Veteran has a current diagnosis of 
symptomatic pes planus.  However, there is no medical evidence of 
record that discusses whether the Veteran's preexisting bilateral 
pes planus was permanently aggravated by active military service.  
Therefore, the Board finds that the case must be remanded for a 
VA examination and medical opinion to determine the nature and 
etiology of the Veteran's bilateral pes planus. 

Accordingly, the case is remanded for the following actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral pes planus that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and assertions.  It 
should be noted that the Veteran denied 
having symptoms at the time of his 
enlistment examination and later sought 
treatment for pes planus in service.

The examiner should comment as to whether 
the Veteran's preexisting bilateral pes 
planus worsened in severity during his 
military service.  If so, the examiner 
should indicate whether the increase in 
severity was consistent with the natural 
progression of the disorder or whether the 
increase represented a permanent worsening 
or "aggravation" of the disorder beyond 
its natural progression.  In responding to 
this question, the examiner should note 
that temporary or intermittent flare-ups 
of a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service," unless the underlying 
condition, as contrasted with symptoms, 
has worsened.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.  After completing these actions, the RO 
should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraphs. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


